Case 1:19-cv-00874-RBJ-MEH Document 407 Filed 03/10/21 USDC Colorado Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

    WARNER RECORDS INC. (f/k/a/ Warner
    Bros. Records, Inc.), et al.,

           Plaintiffs,
                                                         Case No. 1:19-cv-00874-RBJ-MEH
   v.

    CHARTER COMMUNICATIONS, INC.,

           Defendant.

                          UNOPPOSED MOTION TO REDACT
                 PORTIONS OF FEBRUARY 9, 2021 HEARING TRANSCRIPT

          Pursuant to this Court’s standing order on Notice of Electronic Availability and Redaction

   of Transcripts and Local Civil Rule 7.2, Defendant Charter Communications, Inc. (“Charter”)

   respectfully requests that the Court redact certain portions of the transcript of the February 9, 2021

   hearing held before Magistrate Judge Hegarty. See Dkt. 372, Feb. 9, 2021 Hr’g Tr. (Feb. 17,

   2021). In support of this Motion, Charter states as follows:

          1.      Certification Pursuant to D. Colo. L. Civ. R. 7.1(a): Counsel for Charter has

   conferred with counsel for Plaintiffs via email regarding this Motion. Plaintiffs consent to the

   relief requested in the Motion.

          2.      A hearing was held in this matter on February 9, 2021 before Magistrate Judge

   Hegarty regarding Plaintiffs’ “Motion to Compel Production of All Documents Related to

   Charter’s Spoliation Listed on Charter’s Privilege Log or Otherwise Withheld on the Basis of

   Privilege,” which the Court denied without prejudice on December 18, 2020. Dkt. 262, Pls.’ Mot.

   Compel (Oct. 12, 2020); Dkt. 320, Courtroom Minutes (Dec. 18, 2020).




                                                     1
Case 1:19-cv-00874-RBJ-MEH Document 407 Filed 03/10/21 USDC Colorado Page 2 of 5




          3.      At the February 9, 2021 hearing, counsel for Plaintiffs read into the record portions

   of a document that Charter produced to Plaintiffs pursuant to the Court’s order under Federal Rule

   of Civil Procedure 502(d) and that is protected by attorney-client privilege and work product

   doctrine. See Feb. 9, 2021 Hr’g Tr. 18:7-11.1

          4.      This Motion requests that page and lines 18:7-11 of the February 9, 2021 Hearing

   Transcript (the “Proposed Redactions”) be redacted from the publicly available transcript, and that

   the full, unredacted transcript be designated under “Level 1 Restriction,” such that access is

   restricted to the Parties and the Court. See D.C.COLO.LCivR 7.2(b).

          5.      The Proposed Redactions serve the important interest of protecting Charter’s claim

   of attorney-client privilege and work product protection over the content of the Proposed

   Redactions and the document from which they were excerpted, and protecting Charter’s privileged

   material from public access. See Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 108 (2009)

   (“We readily acknowledge the importance of the attorney-client privilege, which is one of the

   oldest recognized privileges for confidential communications.” (citation omitted)); Hickman v.

   Taylor, 329 U.S. 495, 511 (1947) (absent work product protection, “the interests of the clients and

   the cause of justice would be poorly served”).

          6.      Courts in this District recognize that a party’s interest in restricting access to

   privileged material is sufficient to outweigh the presumption of public access. See Galena St.

   Fund, L.P. v. Wells Fargo Bank, N.A., 2014 WL 12741154, at *2 (D. Colo. Mar. 10, 2014)




   1
       The Court’s Rule 502(d) order provides that “production by itself shall not waive
   attorney/client or attorney work product privilege that otherwise applies to the produced
   documents, in this case or any other federal or state proceeding.” Dkt. 321, Order (Dec. 18, 2021).


                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 407 Filed 03/10/21 USDC Colorado Page 3 of 5




   (granting motion to restrict access to documents as they were “entitled to restricted access under

   the attorney-client privilege”).

          7.      Disclosure of the content of the Proposed Redactions would result in a clear and

   serious injury—the potential loss of Charter’s claim of attorney-client privilege and work product

   protection over the content of the Proposed Redactions and the document from which it was

   excerpted.

          8.      Charter seeks only a Level 1 restriction, the lowest level of restriction. Further,

   Charter requests the Court redact only five lines of a fifty-six page transcript. Permitting a Level

   1 Restriction for the Proposed Redactions is the only method that can adequately protect Charter’s

   privileged material and avoid potential waiver of Charter’s attorney-client privilege and work

   product protection. See In re Qwest Commc’ns Intern., Inc., 450 F.3d 1179, 1185 (10th Cir. 2006)

   (“[T]he confidentiality of communications covered by the privilege must be jealously guarded by

   the holder of the privilege lest it be waived.” (citation omitted)).

          9.      Pursuant to the Court’s Guide to Transcript Redaction, the court reporter has been

   contacted regarding this Motion.

          WHEREFORE, Charter requests that page and lines 18:7-11 of the February 9, 2021

   Hearing Transcript, see Dkt. 372, be redacted from the publicly available transcript, and that the

   full, unredacted transcript be designated under “Level 1 Restriction,” such that access is restricted

   to the Parties and the Court, see D.C.COLO.LCivR 7.2(b).




                                                      3
Case 1:19-cv-00874-RBJ-MEH Document 407 Filed 03/10/21 USDC Colorado Page 4 of 5




   Dated: March 10, 2021                     Respectfully submitted,

    Jennifer A. Golinveaux                    /s/ Andrew H. Schapiro
    WINSTON & STRAWN LLP                      Andrew H. Schapiro
    101 California Street, 35th Floor         Allison Huebert
    San Francisco, CA 94111                   QUINN EMANUEL URQUHART &
    (415) 591-1506 (telephone)                SULLIVAN, LLP
    (415) 591-1400 (facsimile)                191 N. Wacker Drive, Suite 2700
    Email: jgolinveaux@winston.com            Chicago, IL 60606
                                              (312) 705-7400 (telephone)
    Michael S. Elkin                          (312) 705-7401 (facsimile)
    WINSTON & STRAWN LLP                      Email: andrewschapiro@quinnemanuel.com
    200 Park Avenue                           Email: allisonhuebert@quinnemanuel.com
    New York, NY 10166
    (212) 294-6700 (telephone)                Charles K. Verhoeven
    (212) 294-4700 (facsimile)                David Eiseman
    Email: melkin@winston.com                 Linda Brewer
                                              QUINN EMANUEL URQUHART &
    Erin R. Ranahan                           SULLIVAN, LLP
    WINSTON & STRAWN LLP                      50 California Street, 22nd Floor
    333 S. Grand Avenue, 38th Floor           San Francisco, CA 94111
    Los Angeles, CA 90071                     (415) 875-6600 (telephone)
    (213) 615-1933 (telephone)                (415) 875-6700 (facsimile)
    (213) 615-1750 (facsimile)                Email: charlesverhoeven@quinnemanuel.com
    Email: eranahan@winston.com               Email: davideiseman@quinnemanuel.com
                                              Email: lindabrewer@quinnemanuel.com
    John J. Rosenthal
    WINSTON & STRAWN LLP                      Todd Anten
    1901 L Street NW                          Jessica Rose
    Washington, D.C. 20036                    QUINN EMANUEL URQUHART &
    (202) 282-5000 (telephone)                SULLIVAN, LLP
    (202) 282-5100 (facsimile)                51 Madison Avenue, 22nd floor
    Email: jrosenthal@winston.com             New York, NY 10010
                                              (212) 849-7000 (telephone)
    Craig D. Joyce                            (212) 849-7100 (facsimile)
    Fairfield and Woods, P.C.                 Email: toddanten@quinnemanuel.com
    1801 California Street, Suite 2600        Email: jessicarose@quinnemanuel.com
    Denver, CO 80202
    (303) 830-2400 (telephone)                Counsel for Defendant
    (303) 830-1033 (facsimile)                Charter Communications, Inc.
    Email: cjoyce@fwlaw.com




                                         4
Case 1:19-cv-00874-RBJ-MEH Document 407 Filed 03/10/21 USDC Colorado Page 5 of 5




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 10, 2021, I caused a true and correct copy of the

   foregoing Motion to be filed electronically with the Clerk of the Court using the CM/ECF system,

   which will send a notice of electronic filing to all counsel of record.


                                                             /s/ Andrew H. Schapiro
                                                             Andrew H. Schapiro




                                                     5
